Citation Nr: 1608303	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  05-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a disability manifested by joint pain, claimed as fibromyalgia, to include as due to an undiagnosed illness and as secondary to service-connected disabilities.

7.  Entitlement to service connection for a disability manifested by fatigue, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness and as secondary to service-connected disabilities.

8.  Entitlement to service connection for a psychiatric disability, to include depressive disorder and posttraumatic stress disorder, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to an initial compensable rating for a postoperative scar of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984.  He also had National Guard service with a period of active duty from May 2002 to November 2002.  The service separation form shows that he served in the Southwest Asia Theater of Operations.  

This case comes to the Board of Veterans' Appeals (Board) from August 2004, December 2007, June 2008, and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2008 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In December 2009, he testified at a hearing before a Decision Review Officer (DRO) at the RO.  In an October 2015 statement, the representative stated that the DRO hearing satisfied his request for a hearing and he did not want a Board hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

While the Veteran perfected an appeal of the issue of entitlement to service connection for a left hand disability stemming from the December 2007 rating decision, an April 2011 rating decision granted service connection for a left hand cut with residual scar.  Thus, that issue is no longer before the Board.

With respect to the issues denied in the January 2009 rating decision, the Veteran filed a notice of disagreement in March 2009.  He also provided testimony on those issues during the DRO hearing.  He was provided a statement of the case in April 2011.  While he did not submit a substantive appeal to perfect the appeal, his local representative listed the issues in a May 2011statement and noted that the Veteran has complained of hypertension and bilateral carpal tunnel syndrome.  A national representative listed the issues in an October 2015 statement and asserted that the May 2011 statement from the local representative should be considered as the substantive appeal.  Thus, the issues are before the Board.

In this decision, the Board dismisses the claim for an initial compensable rating for a postoperative scar of the left knee.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the December 2009 hearing before a DRO, the Veteran requested a withdrawal of the appeal of the claim for an initial compensable rating for a postoperative scar of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of appeal for an initial compensable rating for a postoperative scar of the left knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).

On the record during the December 2009 hearing before a DRO, the Veteran requested a withdrawal of the appeal for an initial compensable rating for a postoperative scar of the left knee.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  





ORDER

The appeal for an initial compensable rating for a postoperative scar of the left knee is dismissed.


REMAND

The Veteran claims he has a left shoulder disability, carpal tunnel syndrome, a low back disability, and a right knee disability all due to a fall in service.  Records from National Guard service show that he fell down a 12-foot deep hole in July 1991 and injured the left elbow, wrist, hand, thigh, and knee.  In a statement made on the following day, the Veteran noted that he had contusions all over his body.  

While no injury to the left shoulder was reported, the Veteran sustained injuries to the elbow, wrist, and hand.  He asserts that his left shoulder swelled after the fall and he has since had pain in his shoulder.  Because of the documented fall with injuries to the elbow, wrist, and hand, and his reports of injuring the shoulder in that fall and having pain since, he should be provided a VA examination to ascertain whether any left shoulder disability had its onset in service or is causally related to service.

While no injury to the right hand or wrist was reported, the Veteran sustained an injury to the left wrist and hand.  He asserts that he has had numbness in both hands since the fall.  After service, he has been diagnosed with bilateral carpal tunnel syndrome.  Because of the documented fall and his report of having symptoms of carpal tunnel syndrome since, he should be provided an examination to ascertain whether his carpal tunnel syndrome had its onset in service or is causally related to service.

While no injury to the low back was reported, a year later in July 1992, the Veteran complained of low back pain for the past three days and was diagnosed with right hip pain of neurological origin.  He asserts that he sustained an injury to his low back in the fall that worsened during active duty service in the Persian Gulf in 2002 from carrying heavy packs.  He also claims his low back disability is secondary to the left knee disability.  

At an October 2007 VA examination the Veteran noted that his back pain began five to six years prior and radiated into the legs.  The examiner provided a diagnosis of lumbar strain myositis and lumbar disc herniation, and stated that the disability was not related to the left knee disability in terms of pathophysiology, etiology, or gait pattern.  A June 2010 VA examination report shows a history of low back pain since a 2003 injury while shifting weight to the right knee to protect the left knee.  In a November 2010 addendum, the examiner stated that the Veteran's low back disability was not caused by, a result of, etiologically related to, or aggravated by his left knee disability.  The examiner explained that the Veteran had a normal gait at the time of the examination.

While the record contains two medical opinions on whether the Veteran's low back disability is related to his left knee disability, there is no opinion on whether the low back disability is related to service.  The record shows that he fell down a deep hole and he complained of low back pain a year later with possible radicular symptoms.  Thus, he should be provided a VA examination to obtain an opinion on whether the low back disability is related to service.

While no injury to the right knee was reported, the Veteran asserts that he injured the knee during the fall.  He also asserts that he reinjured the knee during Persian Gulf service in 2002 trying to protect the left knee and has had problems since that time.  He further asserts that the right knee disability is secondary to the service-connected left knee disability.  

The service medical records contain no mention of any right knee disability.  After service, an October 2003 VA treatment note shows complaints of pain in the right knee and a February 2004 note shows a history of right knee pain for over one and one half years.  In October 2005 the Veteran underwent arthroscopy with partial meniscectomy for a medial meniscal tear.  An August 2007 MRI shows early osteoarthritic changes with chondromalacia of the patella and small effusion.

An October 2007 VA examination report shows a diagnosis of patellofemoral dysfunction of the right knee with chondromalacia patella, and the opinion that the Veteran's right knee disability was not related to the left knee disability, as his gait did not show instability sufficient enough to cause any right knee derangement.  A November 2010 addendum to a June 2010 VA examination includes the opinion that the Veteran's right knee disability was not caused by, the result of, etiologically related to, or aggravated by the left knee disability, as he had a normal gait.

While the record contains two medical opinions on whether the Veteran's right knee disability is related to a left knee disability, there is no opinion on whether it is related to service.  Because of the documented fall and the Veteran's reports of injuring the knee in that fall and again in 2002 with pain since, he should be provided a VA examination to obtain an opinion on whether the right knee disability is related to service.

The Veteran also claims he has a right ankle disability due to an in-service injury.  The record shows that he injured the ankle in July 1999 during Reserve service.  He was provided a VA examination in May 2008.  The examiner opined that the right ankle disability was not related to service, noting that there was no evidence of treatment or complaint after the in-service injury until the Veteran filed a claim for the disability in 2007.  

While the Board appreciates the examiner's opinion, it is incomplete.  The Board observes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  The Veteran has indicated that he has had right ankle problems since the in-service injury.  Thus, a supplemental opinion addressing the Veteran's competent statements regarding continuity of symptomatology should be obtained.  As over seven years have passed since that examination, to obtain a current picture of the Veteran's right ankle disability, he should be provided an examination.

The Veteran also claims that he has fibromyalgia and chronic fatigue syndrome due to service.  Although there is no medical evidence of either disability, the Veteran is competent to say he has pain and fatigue.  The Veteran served in the Persian Gulf from June 2002 to October 2002.  Thus, he should be provided a VA examination to ascertain whether he has fibromyalgia or chronic fatigue syndrome as a result of his Persian Gulf service.

The Veteran also claims he has a psychiatric disability due to service or service-connected disabilities.  The record shows diagnoses of depressive disorder and posttraumatic stress disorder (PTSD).  An April 2004 VA treatment note shows the Veteran's fear of hostile military or terrorist activity while in the Persian Gulf and a September 2004 note indicates that major depressive disorder was exacerbated by service in the Persian Gulf and physical limitations.  

The Veteran was provided VA examinations in April 2006 and June 2010.  The examiners diagnosed the Veteran only with depressive disorder and opined that it was not related to service or a service-connected left knee disability, attributing the disorder to post-service family stressors.  However, in a December 2014 disability benefits questionnaire, a VA psychiatrist indicated that the major depression was exacerbated by his physical limitations and generalized pain.  In that regard, service connection for another disability, that of the left hand, was established after the June 2010 examination.  Thus, a supplemental opinion should be obtained.  As over five years have passed since the examination, to obtain a current picture of the Veteran's disability, he should be provided an examination.  If the examination yields a diagnosis of PTSD, then an opinion on whether it is related to a fear of hostile military or terrorist activity while in the Persian Gulf should also be obtained.

Lastly, the Veteran claims that hypertension is secondary to the medication for a psychiatric disability.  As the remand of the psychiatric disability claim could affect the hypertension claim, the Board finds that the claims are inextricably intertwined and a decision on the hypertension claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment records through September 2009.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since September 2009.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his disabilities of the left shoulder, low back, right knee, and right ankle, and carpal tunnel syndrome.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the service medical records showing that the Veteran fell down a 12-foot deep hole in July 1991 and injured the left elbow, wrist, hand, thigh, and knee; and the statement made on the following day noting that the Veteran had contusions all over his body.  The examiner should discuss the post-service medical records, including all prior VA examination reports.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of each disability.  The examiner should provide a complete rationale for all conclusions.  The examiner should provide the following:

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left shoulder disability had its onset in active service or within one year thereafter, or is otherwise causally related to active service.  

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that carpal tunnel syndrome had its onset in active service or is otherwise causally related to active service.  

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a low back disability had its onset in active service or is otherwise causally related to active service.  The examiner should discuss the July 1992 service medical record showing complaints of low back pain for the past three days diagnosed as right hip pain of neurological origin.  

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a right knee disability had its onset in active service or is otherwise causally related to active service.  

(e)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a right ankle disability had its onset in active service or is otherwise causally related to active service.  The examiner should discuss the service medical records showing that the Veteran injured the ankle in July 1999 during Reserve service.  

(f)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that carpal tunnel syndrome had its onset in active service or is otherwise causally related to active service.  

3.  Schedule the Veteran for a Gulf War examination to ascertain the nature and etiology of any fibromyalgia and chronic fatigue syndrome.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of each disability.  The examiner should provide a complete rationale for all conclusions.  The examiner should provide the following:

(a) The examiner should state whether a diagnosis of fibromyalgia is warranted.

(b) The examiner should state whether the Veteran's joint pain is attributable to a known clinical diagnosis or causation, or whether there are objective indications of joint pain disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

(c) If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service in the Gulf War or first manifested during the Veteran's service in the Gulf War.  

(d) The examiner should state whether a diagnosis of chronic fatigue syndrome is warranted.

(e) The examiner should state whether the Veteran's chronic fatigue is attributable to a known clinical diagnosis or causation, or whether there are objective indications of chronic fatigue disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

(f) If any chronic fatigue is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service in the Gulf War or first manifested during the Veteran's service in the Gulf War.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a psychiatric disability.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should consider the April 2004 VA treatment note showing the Veteran's fear of hostile military or terrorist activity while in the Persian Gulf, the September 2004 record indicating that major depressive disorder was exacerbated by service in the Persian Gulf and physical limitations, and the December 2014 disability benefits questionnaire indicating that major depression was exacerbated by physical limitations and generalized pain.  The examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following: 

(a) The examiner should provide a full multi-axial diagnosis and specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2015).

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder found was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


